274 F.2d 823
F. M. ROSS, Appellant,v.T. C. BATESON CONSTRUCTION COMPANY, Appellee.
No. 17678.
United States Court of Appeals Fifth Circuit.

1960.
Appeal from the United States District Court for the Northern District of Alabama; Seybourn H. Lynne, Judge.
Hugh A. Locke, Birmingham, Ala., for appellant.
Reid B. Barnes, James O. Haley, Birmingham, Ala., Olwin A. Fountain, Dallas, Tex., for appellee.
Before JONES, BROWN, and WISDOM, Circuit Judges.
PER CURIAM.


1
The petition for rehearing filed on October 30, 1959, is hereby denied.  However, on suggestion of counsel for appellee, to which counsel for appellant has offered no objection, the opinion rendered herein on October 9, 1959, 5 Cir., 270 F.2d 796, is withdrawn, and the cause is hereby remanded to the District Court to permit dismissal of the appeal upon settlement of the parties.